         Case 4:16-cr-40025-TSH Document 173 Filed 11/05/18 Page 1 of 5


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )       Docket No. 16-CR-40025-TSH
(2)    IVAN CRUZ-RIVERA and                          )
(3)    CARLOS JIMENEZ                                )
                                                     )
                      Defendants.                    )

                                      VERDICT FORMS


       The United States, through United States Attorney Andrew E. Lelling and

Assistant United States Attorneys Michelle L. Dineen Jerrett and William F. Abely,

hereby respectfully submits the proposed verdict forms for the defendants, Ivan Cruz-

Rivera and Carlos Jimenez.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Michelle L. Dineen Jerrett
                                                     MICHELLE L. DINEEN JERRETT
                                                     WILLIAM F. ABELY
                                                     Assistant United States Attorneys
                                                     United States Attorney’s Office
                                                     595 Main Street
                                                     Worcester, Massachusetts 01608
                                                     michelle.dineen.jerrett@usdoj.gov

Dated: November 5, 2018

                                  CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendant a copy of the
foregoing document by ECF.

                                      /s/ Michelle L. Dineen Jerrett
                                      MICHELLE L. DINEEN JERRETT
                                      Assistant U.S. Attorney
Dated: November 5, 2018
       Case 4:16-cr-40025-TSH Document 173 Filed 11/05/18 Page 2 of 5


         VERDICT FORM FOR THE DEFENDANT IVAN CRUZ-RIVERA


I.      As to COUNT ONE of the Indictment, charging the defendant IVAN CRUZ-

        RIVERA with conspiracy to possess with intent to distribute and to distribute heroin,

        in violation of 21 U.S.C. § 846, we, the jury, find the defendant, IVAN CRUZ-

        RIVERA:


              ___________ NOT GUILTY                ___________ GUILTY


        If your verdict is NOT GUILTY, please proceed to question IV.

        If your verdict is GUILTY, please answer question II.


II.     Did the conspiracy described above in COUNT ONE involve 100 grams or more of a

        mixture or substance containing a detectable amount of heroin?


                     ___________ NO                ___________ YES


        If your answer to question II is NO, please proceed to question IV.

        If your answer to question II is YES, please answer question III.


III.    With respect to the conspiracy described in COUNT ONE, were 100 grams or more

        of a mixture or substance containing a detectable amount of heroin attributable and

        reasonably foreseeable to the defendant, IVAN CRUZ-RIVERA?



                     ___________ NO                ___________ YES


        Whether your answer to question III is NO or YES, please proceed to question IV.
                                             2
      Case 4:16-cr-40025-TSH Document 173 Filed 11/05/18 Page 3 of 5




IV.    As to COUNT TWO of the Indictment, charging the defendant IVAN CRUZ-

       RIVERA with possession with intent to distribute heroin and distribution of heroin,

       in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(B)(i), we, the jury,

       find the defendant IVAN CRUZ-RIVERA:



              ___________ NOT GUILTY                ___________ GUILTY



       If your verdict is NOT GUILTY, stop here, and date and sign the verdict slip.

       If your verdict is GUILTY, please answer question V.


V.     With respect to COUNT TWO, was the quantity of heroin that the defendant IVAN

       CRUZ-RIVERA possessed with intent to distribute or distributed 100 grams or more

       of a mixture or substance containing a detectable amount of heroin?



                    ___________ NO                ___________ YES



       The foregoing represents the unanimous decision of the jury.




       ____________________                             ____________________
       DATE                                             FOREPERSON




                                            3
       Case 4:16-cr-40025-TSH Document 173 Filed 11/05/18 Page 4 of 5


          VERDICT FORM FOR THE DEFENDANT CARLOS JIMENEZ


I.      As to COUNT ONE of the Indictment, charging the defendant CARLOS JIMENEZ

        with conspiracy to possess with intent to distribute and to distribute heroin, in

        violation of 21 U.S.C. § 846, we, the jury, find the defendant, CARLOS JIMENEZ:


               ___________ NOT GUILTY                 ___________ GUILTY


        If your verdict is NOT GUILTY, please proceed to question IV.

        If your verdict is GUILTY, please answer question II.


II.     Did the conspiracy described above in COUNT ONE involve 100 grams or more of a

        mixture or substance containing a detectable amount of heroin?


                     ___________ NO                 ___________ YES


        If your answer to question II is NO, please proceed to question IV.

        If your answer to question II is YES, please answer question III.


III.    With respect to the conspiracy described in COUNT ONE, were 100 grams or more

        of a mixture or substance containing a detectable amount of heroin attributable and

        reasonably foreseeable to the defendant, CARLOS JIMENEZ?



                     ___________ NO                 ___________ YES


        Whether your answer to question III is NO or YES, please proceed to question IV.


                                              4
      Case 4:16-cr-40025-TSH Document 173 Filed 11/05/18 Page 5 of 5




IV.    As to COUNT TWO of the Indictment, charging the defendant CARLOS

       JIMENEZ with possession with intent to distribute heroin and distribution of heroin,

       in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(B)(i), we, the jury,

       find the defendant CARLOS JIMENEZ:



              ___________ NOT GUILTY                ___________ GUILTY



       If your verdict is NOT GUILTY, stop here, and date and sign the verdict slip.

       If your verdict is GUILTY, please answer question V.


V.     With respect to COUNT TWO, was the quantity of heroin that the defendant

       CARLOS JIMENEZ possessed with intent to distribute or distributed 100 grams or

       more of a mixture or substance containing a detectable amount of heroin?



                    ___________ NO                ___________ YES



       The foregoing represents the unanimous decision of the jury.




       ____________________                             ____________________
       DATE                                             FOREPERSON




                                            5
